KELLEY, Judge,
dissenting.
I respectfully dissent.
As pointed out by the trial court, the underlying violation of section 1786 of the Vehicle Code, 75 Pa.C.S.. § 1786, does not require a criminal conviction in order for DOT to suspend the operating privilege of the owner for operating or permitting the operation of a vehicle without the required financial responsibility. The plain language of section 1786 states that DOT may suspend the operating privilege of the owner when DOT determines that such a violation has occurred.
Herein, Carter was issued a citation on October 21, 1993. The trial court found that DOT knew the citation was issued on October 21, 1993, the date of the offense. This is when DOT knew or should have known of the violation. DOT argues before this court that it must take action under section 1786 within a reasonable period of time when DOT determines that a violation has been committed. Therefore, notwithstanding that the majority has determined that the two-year statute of limitations is inapplicable to administrative agencies, DOT clearly did not act within a reasonable period of time in suspending Carter’s operating privilege three years after the violation.
Accordingly, I would affirm the trial court’s order granting Carter’s appeal.